DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claims filed on 9/25/2019
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts of record fail to teach, disclose or suggest a server apparatus, as recited in claim 1, comprising a fixing mechanism comprising: a containing casing having a second side plate corresponding to the at least one first side plate, the second side plate having a guiding slot and an engaging hole; an actuator pivoted to the second side plate and movable between a first position and a second position relative to the containing casing, the actuator having a first driving member; and a driven structure having a driven member and a first slot and being slidable between an initial position and a mounting position; wherein when the engaging hole is engaged with the fixing member and the actuator moves to the first position, the first driving member slides along the first slot to drive the driven structure to a mounting position 

Regarding claim 11, the prior arts of record fail to teach, disclose or suggest a fixing mechanism applied to assembling with a holding casing of a server apparatus, as recited in claim 11, which further comprises a containing casing having a second side plate corresponding to the at least one first side plate, the second side plate having a guiding slot and an engaging hole; an actuator pivoted to the second side plate and movable between a first position and a second position relative to the containing casing, the actuator having a first driving member; and a driven structure having a driven member and a first slot and being slidable between an initial position and a mounting position; wherein when the engaging hole is engaged with the fixing member and the actuator moves to the first position, the first driving member slides along the first slot to drive the driven structure to a mounting position relative to the first side plate, so as to slide the driven member along the guiding slot.

5.	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.

- U.S. Patent 9,959,909 generally teaches a server apparatus comprising a holding case having at least one first side plate, the at least first side plate having a fixing member.  However, the indicated prior does not teach the specific structures of the fixing member as indicated above.  
- U.S. Patent 9,122,458 generally teaches a server apparatus comprising a holding case having at least one first side plate, the at least first side plate having a fixing member.  However, the indicated prior does not teach the specific structures of the fixing member as indicated above.  
				Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841